Case 5:21-cv-11313-JEL-KGA ECF No. 1-2, PageID.8 Filed 06/03/21 Page 1 of 8




        Exhibit “A”
Case 5:21-cv-11313-JEL-KGA ECF No. 1-2, PageID.9 Filed 06/03/21 Page 2 of 8



                                 STATE OF MICHIGAN

                  IN 6TH CIRCUIT COURT COUNTY OF OAKLAND

                                 CIVIL DIVISION


  L4quita Smith
                         Plaintiff,                             Case No. 2021-187437-CZ

  V

  Walmart Stores East, LP                                       Judge: Daniel P. O'Brien •

                         Defendant,

  Docks Law Firm PLLC                                   Nicole M. Wright(P63513)
  Quentin T. Docks II(P#79657)                         Zausmer P.C.
  22181 Huron River Drive,#204                          Attorneys for Defendant
  Rockwood, MI 48173                                    Suite 225
 (734)377-8216 /F (734) 758-2238                        Farmington Hills, MI 48341
  dockslawfirm@gmail.com                               (248)451-4111
                                                        nwright@zausmer.corn


  There is no other pending, prior, or resolved civil action arising out ofthe transaction or
  occurrence alleged in the Complaint in any court.


                                        COMPLAINT

         NOW COMES Plaintiff, by and through her attorney and for her Complaint

 against the Defendant, states as follows:

                           JURISDICTIONAL ALLEGATIONS


  1._Plaintiff is a resident of Warner Robins, GA 31093, at the time ofthe incident

  described.

 2. Defendant is a Michigan foreign corporation, which at all relevant times, was doing

  business in Oakland County, Michigan; with a physical address 26090 Ingersol Drive,



                                               1
Case 5:21-cv-11313-JEL-KGA ECF No. 1-2, PageID.10 Filed 06/03/21 Page 3 of 8



   Novi, MI 48375 and a registered office address of601 Abbot Road East Lansing, MI

   48223, and a resident agent named CSC-LAWYERS INCORPORATING

   SERVICE(COMPANY)conducting business in Oakland County, Michigan as of

   10/2/1996.

   3. Defendant is the owner and operator of a Department store selling discounted

   housewares, apparel, and electronics.

   4. At all relevant times and belief is responsible for maintaining the cleanliness and safety

   of the building in which the Defendant conducts business.

   5. The injury giving rise to this action took place in the entry way of Walmart lobby.

   6. Upon information and belief, at all relevant times, the named Defendant and/or their

   agents and/or their employees had control over the entry way lobby of Walmart.

   7. The amount in controversy is in excess of $25,000 and is otherwise within the

   jurisdiction of this Honorable Court.

   8. On August 1st, 2020,the Plaintiff was a business invitee at Defendant's premises in

   Oakland County, State of Michigan.

   9. Plaintiff suffered injuries on August 1st,2020 when she slipped on the floor in the entry

   way at Defendant's premises.

   10. At the time ofthe injury, the floor was damp and slippery due to the incoming traffic,

   leaving moisture residue from the rain several hours earlier, the hs7ard was unavoidable

   because ofthe Covid-19 protocols(only one way in and out) and non-detectable due to

   clear substance blending in with the floor and because of no "warning sign" of a wet

   floor.




                                                 2
Case 5:21-cv-11313-JEL-KGA ECF No. 1-2, PageID.11 Filed 06/03/21 Page 4 of 8



           Plaintiff requests that this court award compensatory damages that will fully and

   fairly compensate her for injuries, losses, and damages, in excess of$25,000 plus costs,

   interest, attorney fees, and other relief that is fair,just, and equitable under the

   circumstances.

                                  Count I Ordinary Negligence

   1 1. Plaintiff incorporates by reference paragraphs 1 through 10.

   12. Defendant owed Plaintiff the duty of due and reasonable care.

   13. Defendant breached its duties and were negligent in one or more of the

   following ways:

          a. To maintain the premises in a reasonably safe condition;

           b. To exercise due care and caution in the maintenance of its premises;

          c. To adequately inspect, test, evaluate, and/or assess iffloors are safe;

          d. To warn, advise, and instruct invitees regarding potentially dangerous

              conditions on the premise;

          e. violating the housing law of Michigan, MCL 125.401 et seq., by failing to

               keep the dwelling and all its parts in good repair;

          f. To adequately train employees to maintain, inspect, and clean floors;

          g. To adequately communicate to employees, supervisors, and other ostensible

               agents regarding known potential hazards to safeguard invitees;

           h. To make necessary repairs after having actual and/or constructive knowledge

              ofthe existence hazard;




                                                  3
Case 5:21-cv-11313-JEL-KGA ECF No. 1-2, PageID.12 Filed 06/03/21 Page 5 of 8



          i. Other instances of negligence and/or gross negligence presently unknown to

              Plaintiff, which will be ascertained during the course of discovery or

              litigation.

      As a direct and proximate result of Defendant Walmart, and/or ostensible agents

      and/or employees Plaintiff was severely injured from the fall injuries including:

             a. Tear of her Patella Tendon;

             b. back injury (Spine)

             c. pain and suffering;

             d. lost wages;

             e. menta trauma;

            f. Ongoing physical therapy;

             g. limited mobility;

             h. loss of enjoyment of life;

             i. Pharmacological care and services;

            j• humiliation;

             k. loss of future earning capacity.

                                    Count II Premise Liability

   14. Plaintiff incorporates by reference paragraphs 1 through 13.

   15. Plaintiff was an invitee at the Defendant's premise. Under Michigan's premise

   liability law an invitee is owed the highest duty of care.

   16. The Defendant owed a duty to maintain the premises in a reasonably safe condition;

   17. The Defendant owed a duty to warn invitees of dangers they know of, should know

   of, or have created.



                                                 4
Case 5:21-cv-11313-JEL-KGA ECF No. 1-2, PageID.13 Filed 06/03/21 Page 6 of 8




   18. A duty to inspect the premises to discover possible dangerous conditions if a

   reasonable person would have inspected under the circumstances.

   19. Defendant improperly operated and maintained its lobby/entry area floors that it

   constituted a danger to Plaintiff and others on the premises and continued to be a danger.

   20. The creation and maintenance of this danger by Defendant was a legal and proximate

   cause ofthe injury to Plaintiff.

   21. The location where Plaintiff was injured was not open and obvious because there was

   no wet floor sign at the time ofthe incident and the slippery floor was not visible by

   casual inspection.

   As a direct and proximate result of Defendant Walmart, and/or ostensible agents and/or

   employees, Plaintiff was severely injured from the fall injuries including:

             a. Tear of her Patella Tendon;

             b. back injury (spine)

             c. pain and suffering;

             d. lost wages;

             e. menta trauma;

             f. Ongoing physical therapy;

             g. limited mobility;

             h. loss of enjoyment of life;

             i. Pharmacological care and services;

             j. humiliation;

             k. loss of future earning capacity;

             1. medical bills.



                                                5
Case 5:21-cv-11313-JEL-KGA ECF No. 1-2, PageID.14 Filed 06/03/21 Page 7 of 8




                                  Count III Res Ispa Loquitor

   22. PlaintiffIncorporate by reference paragraphs 1 through 21.

   23. The event must be of a kind that ordinarily does not occur in the absence of

   someone's negligence.

   24. It must be caused by an agency or instrumentality within the exclusive control ofthe

   Defendant.

   25. It must not be due to any voluntary action or contribution on the part ofthe Plaintiff.

   26. Evidence ofthe true explanation ofthe event must be more readily accessible to the

   Defendant than to the Plaintiff.


   As a direct and proximate result of Defendant Walmart, and/or ostensible agents and/or

   employees, Plaintiff was severely injured from the fall injuries including:

             a. Tear of her Patella Tendon;

             b. back injury (spine)

             c. pain and suffering;

             d. lost wages;

             e. menta trauma;

             f. Ongoing physical therapy;

             g. limited mobility;

             h. loss of enjoyment of life;

             i. Pharmacological care and services;

             j. humiliation;

             k. loss offuture earning capacity;



                                                6
Case 5:21-cv-11313-JEL-KGA ECF No. 1-2, PageID.15 Filed 06/03/21 Page 8 of 8




             1. medical bills.



  PLAINTIFF REQUESTS that this court award compensatory damages that will fully and

  fairly compensate her for injuries, losses, damages, in excess of$25,000 costs, interest,

   attorney fees, and other relief that is fair,just, and equitable under the circumstances.



                                  JURY DEMAND



                                                  /s/ Quentin T. Docks II
   Dated: 4/9/2021                                    Quentin T. Docks II P#79657
                                                      Attorney for Plaintiff
                                                      22181 Huron River Drive #204
                                                    (734) 377-8216/F (734) 758-2238
                                                      dockslawfirm@gmail.com




                                                 7
